Title: From James Madison to John Quincy Adams, 18 May 1819
From: Madison, James
To: Adams, John Quincy


Dear Sir
Montpellier May 18. 1819
I have received your favor of the 14th. in behalf of Mr. Cardelli. The examples and auspices alone, under which his request is made, entitle it to a ready compliance: and I know at present no objection to the particular time at which he proposes to make his visit.
Mrs. Madison is very thankful to Mrs. Adams for the kind expressions you convey from her; and charges me to offer a cordial return of them. I beg that I may be respectfully presented also; and that you will accept for yourself assurances of my high esteem & sincere regard
James Madison
Will you do me the favor to let the inclosed letter to Mr. Rush accompany the earliest communications from the Department of State.
